UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED DECEMBER 31, 2011 COMMISSION FILE NUMBER 000-27467 ERF WIRELESS, INC. (Exact name of registrant as specified in its charter) Nevada 000-27467 76-0196431 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2, SUITE 100, LEAGUE CITY, TEXAS 77573 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (281) 538-2101 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: $. Check whether the issuer is not required to file report pursuant to Section 13 or 15(d) of the Exchange Act o Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. Yes x No o Indicate by check mark that disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x ERF Wireless, Inc.'s revenue for its most recent fiscal year was $5,320,000. As of March 16, 2012 the aggregate market value of the shares of common stock held by non-affiliates (based on the closing price of $2.35 per share for the common stock as quoted on that date) was approximately $5,767,013. As of March 16, 2012, the Company had outstanding 2,454,048 shares of its $.001 par value common stock. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS ITEM NUMBER CAPTION PAGE PART I ITEM 1. Business 4 ITEM 1A. Risk Factors 11 ITEM 1B. Unresolved Staff Comments 17 ITEM 2. Properties 18 ITEM 3. Legal Proceedings 18 ITEM 4. Removed and Reserved 18 PART II ITEM 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 ITEM 6. Selected Financial Data 21 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 8. Financial Statements and Supplementary Data 28 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 ITEM 9A. Controls and Procedures 54 ITEM 9B. Other Information 55 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 55 ITEM 11. Executive Compensation 56 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 60 ITEM 14. Principal Accountant Fees and Services 61 ITEM 15. Exhibits and Financial Statement Schedules 62 2 FORWARD LOOKING STATEMENTS Except for the historical information and discussions contained herein, statements contained in this Annual Report on Form 10-K, may constitute forward-looking statements. These statements involve a number of risks, uncertainties and other factors that could cause actual results to differ materially, as discussed elsewhere in the ERF Wireless, Inc. ("Company" or "ERF"), filings with the U.S. Securities and Exchange Commission ("SEC"). The statements contained in this document that are not purely historical are forward-looking statements including without limitation statements regarding our expectations, beliefs, intentions or strategies regarding our business. This Annual Report on Form 10-K includes forward-looking statements about our business including, but not limited to, the level of our expenditures and savings for various expense items and our liquidity in future periods. We may identify these statements by the use of words such as "anticipate," "believe," "continue," "could," "estimate," "expect," "intend," "may," "might," "plan," "potential," "predict," "project," "should," "will," "would" and other similar expressions. All forward-looking statements included in this document are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements, except as may otherwise be required by law. Our actual results could differ materially from those anticipated in these forward-looking statements. 3 ITEM 1. BUSINESS The Company ERF Wireless, Inc. (“Company” or “ERF Wireless”) provides critical infrastructure wireless broadband communications products and services to a broad spectrum of customers in primarily rural oil and gas exploration areas of North America. We provide high quality broadband services and critical communications services to residential, oil and gas, educational, health care, and regional banks in rural areas utilizing our Company owned and operated wireless networks.As a total comprehensive solutions provider we offer a wide array of critical communications services including high speed broadband, voice over Internet Protocol (“VOIP”) telephone and facsimile service, and video security. Historically, our revenues have been generated primarily from Internet and construction services. Our Internet revenues have resulted from our offering of broadband and other communications services to residential and enterprise customers such as the oil and gas industry. Our construction revenues typically have consisted of revenues generated from the construction of bank networks and other services associated with providing wireless products and services to the regional banking industry. During 2011 we continued our network expansion into Texas, Oklahoma, Arkansas, New Mexico, Louisiana, Colorado, North Dakota, and Kansas to better serve our enterprise and oil & gas customers.This focused expansion has contributed to a significant increase in revenues, principally Enterprise customers.We have also established Energy Broadband, Inc., to better serve oil and gas customers.Our subsidiary Energy Broadband is the largest provider in wireless terrestrial broadband service and product offerings to the oil & gas industry in North America.For the fiscal year 2012, we intend to use the equipment line of credit facility to continue our acceleration of network expansion in Texas's Permian Basin and Eagle Ford Shale and a heightened focus in the North Dakota's Bakken Oil Shale. Oil and gas operators have demonstrated their need to move their operations among the various production areas in North America and Energy Broadband has the ability to easily move their mobile wireless solution from area to area as the customer moves.We intend to achieve this expansion through contractual partnerships for specific area coverage’s as well as internally built networks.Additionally, we anticipate the commencement of services to additional vertical markets including purpose built educational networks for school districts and similar services to health care institutions in areas covered by our existing wireless broadband networks. Our principal executive offices are located at 2911 South Shore Blvd., Suite 100, League City, Texas 77573, and our telephone number is (281) 538-2101. We maintain web sites at www.erfwireless.com, www.energybroadband.com and www.erfwireless.net. We make available free of charge through our web site our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports, as soon as reasonably practicable after we electronically file or furnish such material with or to the SEC. You may access and read our SEC filings through the SEC's web site (:www.sec.gov). This site contains reports, proxy and information statements and other information regarding registrants, including us, that file electronically with the SEC.All references to "we," "our," or "us" refer to ERF Wireless, Inc., a Nevada corporation, and our subsidiaries. The Company offers its services through its subsidiaries. Our wholly owned subsidiaries are ERF Wireless Bundled Services, Inc. (“WBS”), ERF Wireless Messaging Services, Inc. (“WMS”), ERF Enterprise Network Services (“ENS”) and majority owned Energy Broadband, Inc. (“EBI”). Wireless Bundled Services Subsidiary WBS provides wireless broadband products and services, including Internet, voice and data to serve private entities, cities, municipalities and the general public in rural markets. For the years ended December 31, 2011 and 2010, WBS contributed 41% and 65% of the revenues of the Company and 130% and 57% of the losses attributable to the Company's business segments, respectively. Energy Broadband subsidiary EBI provides critical wireless broadband connectivity and other products and services to rural oil and gas locations primarily via Mobile Broadband Trailers (MBT’s) in conjunction with the extensive wireless broadband networks of ERF Wireless. EBI provides wireless broadband products and services throughout North America focused primarily on Energy Industry commercial customers. All sales from these customers are located within the United States and Canada although some network design work for international customers is accomplished on a remote basis from corporate headquarters in League City, Texas. For the years ended December 31, 2011 and 2010, EBI contributed 51 % and 25 % of the revenues of the Company and 50 % and 17% of the income and losses attributable to the Company's business segments, respectively. 4 Enterprise Network Services Subsidiary ENS provides turnkey design and implementation service in the area of critical infrastructure wireless broadband networks for regional banks, school districts, health care, and supports the WBS division and EBI subsidiary network monitoring, maintenance, and construction requirements. For the years ended December 31, 2011 and 2010 ENS contributed 8% and 7% of the revenues of the Company and 15% and 20% of the losses attributable to the Company's business segments, respectively. Wireless Messaging Services Subsidiary WMS provides wireless broadband and fiber-to-the-home system network design and implementation, manufacture and supply high-power infrastructure equipment to the paging and mobile industry.For the years ended December 31, 2011 and 2010, WMS contributed less than 1 % and 3% of the revenues of the Company and 5% and 6% of the losses attributable to the Company's business segments, respectively. Our Industries Oil and Gas Industry ERF Wireless is marketing its oil and gas products and services through its Energy Broadband Inc., oil and gas subsidiary and report such results in its segment reporting under EBI, a wholly owned subsidiary The demand for oil and gas continues to grow, and exploration and production consistently moves farther away from civilization and into more remote environments to meet this need. As a result, oil and gas companies have been forced to change the way they operate. One approach is to achieve a “digital oilfield.” In a digital oilfield, new technologies such as process digitization, real time data collection, and intelligent controls are combined to improve recovery, accelerate production, reduce downtime, and reduce the number of on-site engineers and geologists required to oversee the operation. At the heart of a digital oilfield is a reliable, fast, and cost-effective means of communications. Oil and gas companies have historically relied on cellular and satellite communications to transmit data from the well site to the home office. These technologies, however, can be expensive and often suffer from high latency (a delay due to the time to send the data to the satellite and back). This latency can interrupt the fluency of voice communications and make machine to machine communications complex and unreliable, if they work at all. We are utilizing our existing and expanding terrestrial broadband wireless network to address this need by offering 1.5Mbps encrypted data communications using (“Worldwide interoperability for Microwave Access”) WiMAX wireless technologies in both the licensed and unlicensed portion of the spectrum. This technology enables real-time data collaboration between remote oil field operations and their home office or other locations that they choose. Our long term strategy is to continue to offer ongoing services to the operator of the well and to the owner of the gathering system or pipeline as we expand our offerings further downstream to the oil and gas industry.In addition EBI also offers a complete package of wireless services for the drill site such as cellular repeaters, wireless intercom systems, Internet hot spots, and Internet Layer 2 routing /security devices. Regional Banking Industry The ENS division of ERF Wireless provides a turnkey design and implementation service in the area of secure wireless broadband networks for regional banks. ENS’ focus is on obtaining design and construction contracts with banks in conjunction with long-term maintenance and monitoring contracts. All monitoring contracts are managed by the Company's network operations services division. Additionally, once the Company has designed and constructed the wireless broadband networks for the banks, the Company may, through its WBS division, use the same network under a revenue sharing agreement with the banks to sell wireless broadband services to private entities, cities, municipalities and the general public in that region. ENS currently has long term maintenance contracts with four banking networks. 5 Residential and Enterprise ERF Wireless markets its residential and enterprise services through its WBS division. Wireless broadband Internet systems consist of a radio transmitter that sends a signal on a combination of radio channels to receivers located at or in homes and businesses. Wireless broadband Internet networks can be roughly categorized based upon which wireless technology (e.g., standards or proprietary) they utilize and whether they utilize licensed or unlicensed spectrum. The wireless broadband sector has begun a new stage of growth in the rural residential and enterprise markets fueled primarily by technology improvements and increased consumer demand. Rural areas in North America, however, have experienced a lower Internet penetration rate, and substantially less access to broadband, than the more densely populated urban and suburban areas. We believe the rural and suburban markets are typically avoided or overlooked by other providers due to technical limitations and the high cost of providing broadband over terrestrial-based networks in less densely populated areas. Our wireless broadband Internet services are offered utilizing fixed point-to-multipoint wireless technology in the licensed and unlicensed spectrums. We offer these services to both business and residential customers within our network footprint. This allows our services to cover a rural or suburban geographical area at a fraction of the cost of wireline based broadband provided by cable modems or DSL lines. As a result of these savings, we are able to offer broadband Internet to communities and business that would otherwise be ignored by wireline based providers. Our current residential and enterprise market is focused in Texas, Oklahoma, Arkansas, New Mexico, Louisiana, Colorado and Kansas. Our existing network also allows us to provide our high capacity wireless broadband offerings to the oil and gas industry, financial institutions, school districts, and healthcare institutions as well as our residential customer base. We plan to continue to expand our wireless broadband coverage through acquisitions, internal development and partnerships in specific rural areas where there is also oil and gas exploration. ERF Wireless’ Products and Services Wireless Services to Oil and Gas Customers We are able to provide low latency, high speed wireless broadband connections to both static offices and mobile drilling sites.Our products and service under Energy Broadband are specifically designed to meet the oil and gas industries environmental, operational, and safety requirements in the land-based oilfield, and the compendium of services that we provide offers a compelling solution for the mobile oil platform. We make the “last mile” connection from one of our 50ft Mobile Broadband Trailer (“MBT”) towers back to one of our fixed towers using wireless connectivity.When the drilling rig moves to a new drill site we move our MBT right along with the rig to the new drilling site.Our wireless service provides a 1.5Mbps or greater bandwidth, VOIP telephone service, facsimile, wireless intercom systems, cellular repeaters and boosters, and encrypted data transmission. These are the types of services that we are currently providing our oil and gas customers. Additionally, by using WiMAX-based equipment, as an adjunct to its existing licensed and unlicensed fixed-wireless networks, the Company has created a compelling service offering to the oil and gas industry, including enhanced nomadic or semi-portable data and video services. The advantages of deploying WiMAX technology based on a global standard, include higher data speeds, greater spectral efficiency, advanced nomadic services with self-installation features, global economies of scale, and forward compatibility with the mobile WiMAX (802.16 (e) standard).In addition, with the certification of network standards and profiles, network equipment costs continue to decrease. The resulting interoperability of hardware will not only accelerate downward pricing, but should also afford service providers greater vendor selection and potential roaming revenues. As opposed to the wireless communications service in an airport or home or office internet, there are few limitations on the amount of data that can be transferred in remote oil and gas drilling areas. Our data communications is typically non-contended due to its rural nature, which means that every single individual site can receive the maximum bandwidth available. In addition, because our service uses a range of protocols, large amounts of data can be transported from the well site to the home or field office. This is allowing companies to reduce the number of personnel located at the well sites, while providing fast, reliable, real time drilling and reservoir performance data to the location where the experts can quickly utilize it to maximize the efficiency of the drilling operation. 6 We believe our services offered to the oil and gas industry are unique, and that we are in a position to be a provider of choice for high-speed terrestrial Internet bandwidth for managing drilling rig operations, supporting remote field offices, and video surveillance for production facilities and pipelines. Wireless Services to Residential and Enterprise We also provide wireless broadband products and services, including Internet, voice and data to serve private entities, cities, municipalities and the general public. We offer these services primarily in the rural markets which tend to be underserved by the major telephone and cable companies and where wireless broadband can offer a distinct cost advantage over other forms of broadband connectivity. These services are provided to both commercial and retail customers throughout the coverage area where the Company owns wireless broadband networks or operates wireless broadband networks. The Company offers these services by acquiring established rural wireless broadband companies. Serving the Banking Industry We provide a turnkey design and implementation in the area of secure wireless broadband networks for regional banks located primarily in areas of southern Louisiana, as well as in areas of central and west Texas. This application of wireless broadband technology provides regional financial institutions, with between ten and one hundred branches, a cost-effective way to replace all of their recurring T1 and other telephone company costs. The resulting encrypted wireless broadband network connects all of their branches to the central bank and can provide up to 300 Mbps of continuous bandwidth as compared to the typical 1.4 Mbps of a T1 connection from the telephone company. In order to satisfy the security concerns of banking regulators, we have developed a patented proprietary encryption device (CryptoVueTM), consisting of hardware and software, as well as an integrated security protocol and 24x7 monitoring. Broadband System Design and Manufacturing We provide broadband system design and implementation services, manufacture and supply high-power infrastructure equipment to the paging and mobile industry. The wireless broadband system design and implementation function is a service that we provide to other outside organizations. Day-to-Day Monitoring Services We provide the overall day-to-day operation and 24/7 monitoring to all wireless broadband networks that we construct, acquire, maintain and administer. In addition, we provide monitoring for other third parties. This service function is conducted from the state-of-the-art network operations center facility located at the ERF Wireless corporate headquarters in League City, Texas. Growth Strategy Background The market for rural wireless broadband products and services has grown dramatically and we believe it will continue to grow. Broadband wireless has been in use for several years, but only with the advent of industry standards has it been possible to link the many small systems that have grown up into a much more robust wide-area network that we believe will accelerate the growth of the wireless broadband industry. Wireless broadband provides a versatile broadband communication medium that we believe is more economical than a wired solution, is faster to implement and can be configured for multiple applications. Given the wireless technology gains and the Federal Communications Commission's ("FCC") adoption of an order to restructure frequencies within one of the several bands used for wireless broadband communication. In addition, we believe wireless broadband can replace costly telephone company T1 leased lines for many point to point data and voice applications as are generally utilized in the banking and healthcare industries. 7 Historically, the Company’s growth strategy involved expanding its offerings to provide wireless broadband product to banks and other vertical markets where high bandwidth and secure communications are needed (such as hospitals, schools and law enforcement). Over the past four years, however, the oil and gas industry has become an increasingly important part of our business plan to further utilize the extensive wireless networks we have built and acquired over the past eight years. The demand for wireless broadband connectivity, bandwidth and other wireless services to support oilfield activities continues to increase. Today, we know the oil and gas industry is looking for a way to move from its traditional low bandwidth, high cost satellite-based connectivity model to one where true high-speed broadband can be purchased for field operations at a reasonable cost.Through a combination of sixteen strategic network acquisitions over eight years combined with generic network build-outs ERF Wireless now finds itself with the largest terrestrial wireless broadband network covering most of the oil and gas drilling areas in North America.We believe that our advanced wireless technology, our nomadic MBT service, and with our existing networks dominating the oil and gas explorationlandscape that ERF Wireless and its subsidiary Energy Broadband can best serve this growing industry. Continue to Acquire Networks Our strategy is to focus on the acquisition of Wireless Internet Service Providers (“WISP’s”) and other wireless providers in oil and gas drilling locations that enhance our geographic and strategic plans. We believe that this acquisition strategy offers two benefits.First, we are able to acquire operations that provide immediate revenue. Secondly, we are able to leverage the acquired network to provide services to the oil and gas market at higher rates than we offer to residential users. Our acquisition targets are typically capital constrained with underutilized network capacity. While there is no assurance that we will make additional acquisitions, we believe that there are companies that currently meet our acquisition criteria. Competition The Internet services industry is extremely competitive. We compete for revenues with multiple companies providing Internet services on a nationwide basis, discount ISPs and smaller regional ISPs. We also compete with companies that provide Internet access via narrowband and broadband technologies, such as Internet access providers, cable companies and telephone companies, most of which offer the same Internet connectivity services.While there is still significant competition, we are utilizing a strategy of focusing on marketing to underserved geographic areas (i.e. those areas where there is less competition or technically inferior services available) where there is also oil and gas exploration and drilling operations. We believe residential Internet competition in these areas is generally from locally owned wireless broadband operators who lack the operating scale and monitoring systems. These operators generally have significantly higher prices or inefficient operations.These local wireless broadband operators offer no competition for our oil and gas customers since they are not equipped, financially able, or trained to service this type of enterprise customer. Incumbent Local Exchange Carrier (ILECs) We face competition from ILECs in our markets in Texas and Louisiana for basic residential Internet service. In particular, the Company generally faces competition from companies such as AT&T Inc. and smaller regional or local phone companies. If the market has a significant population density, the larger ILECs have typically deployed DSL in the one central office in the market. DSL deployments by smaller regional and local phone companies vary; however, the Company believes that all providers of DSL are restricted by DSL's physical distance limitations. Satellite Satellite providers also offer broadband data services in rural and underserved markets. Although satellite has the capability to serve a large geographic area, the service levels can be impaired by the distance the signal travels to and from the satellite. Communication delays, or latency, can significantly inhibit satellite providers' ability to offer advanced services, such as VOIP. We believe our services can be provided to target customers more efficiently and at more competitive prices than satellite broadband services and as a result, it does not compete effectively with fixed wireless broadband. Cellular and PCS Services Many of the major mobile wireless carriers offer higher data rate access plans, but these plans are either restricted to larger urban and suburban markets or the actual data transfer rate can be significantly less than our fixed broadband services. However, wireless carriers continue to expand their network coverage, allowing advanced data services to be offered to a broader subscriber base. Also, wireless carriers have continued to leverage data services by offering personal computer data card devices and providing customers with wireless access to the Internet. We believe that these nationwide players will continue to focus on larger metropolitan markets, and will continue to be limited in bandwidth relative to the fixed wireless providers. 8 Third Party Products The Company also sells third-party licensed products and services into its customer base such as VOIP phone systems, GPS tracking systems, video surveillance systems, satellite systems and other high bandwidth-consuming products and services. This is a highly competitive market dominated by large, well-funded incumbent providers. These markets are also characterized by competition that includes smaller regional telecommunications providers. New Technology We face competition in developing technologies, and risks from potential new developments in distribution technologies and equipment in Internet access. In particular, we face competition from developments in the following types of Internet access distribution technologies or equipment: broadband distribution technologies used in cable Internet access services; advanced personal computer-based access services offered through DSL technologies and by local telecommunications companies; other advanced digital services offered by wireless companies; television-based interactive services; personal digital assistants or handheld computers; and enhanced mobile phones. We must attempt to monitor these developments and to ensure that we either have comparable and compatible technology or access to distribution technologies developed or owned by third parties. Intellectual Property, Proprietary Rights and Licenses With respect to our Internet services, we believe that our success is more dependent upon technical, marketing and customer service expertise than upon our proprietary rights. We do, however, file copyright and trademark applications as deemed necessary. In addition, we rely on laws protecting trade secrets, common law rights with respect to copyrights and trademarks, as well as non-disclosure and other contractual agreements to protect proprietary rights. There can be no guarantee that our intellectual property and those laws, and the procedures initiated to protect our business, will prevent misappropriation of our proprietary software and web site applications. In addition, those protections may not preclude competitors from developing products with similar features as those of ERF Wireless. The Company has received three patents and has two patents applications pending on its CryptoVue (TM) technology. The abstract of the patent application filing included the secure, triple-controlled system for data over a network, which protects against data theft or alteration by one or more ("e.g., two") corrupt insiders working together with outsiders. A combination of dual-control tamper-resistant routers, physical hardware keys and encryption keys enforces what the Company believes to be best practice security protocols with thorough auditing. A remote monitoring center provides a third level of control along with remote auditing and detailed change-control alerts. Three of the five patent applications had been issued; however the Company can provide no assurance that the remaining two patents will be successfully obtained. All spectrum in the US and generally internationally is controlled by each country's equivalent of the FCC. In some cases and some countries portions of the spectrum are set aside for general use such as license-free networks. Part of the spectrum in most countries is controlled for military use, public safety and commercial services. Only the entities so entitled may use the frequency bands they have rights to. Considering the wide variety of International differences in other areas of public policy, radio spectrum is remarkably homogenous. Although we believe our products and services are unique and do not infringe upon the proprietary rights of others, there is no assurance that infringement claims will not be brought against us in the future. Any such claim could result in costly litigation or have a material adverse effect on our business, operating results and financial condition. Governmental Regulation Our wireless Internet access products currently operate in a combination of licensed and unlicensed spectrums. We provide Internet access, in part, using telecommunications services provided by third-party carriers. Terms, conditions and prices for telecommunications services are subject to economic regulation by state and federal agencies. As an Internet access provider, we are not currently subject to direct economic regulation by the FCC or any state regulatory body, other than the type and scope of regulation that is applicable to businesses generally. In April 1998, the FCC reaffirmed that Internet access providers should be classified as unregulated "information service providers" rather than regulated "telecommunications providers" under the terms of the 1996 Telecommunications Act (the "1996 Act"). As a result, we are not subject to federal regulations applicable to telephone companies and similar carriers merely because we provide our services using telecommunications services provided by third-party carriers. To date, no state has attempted to exercise economic regulation over Internet access providers. 9 Governmental regulatory approaches and policies to Internet access providers and others that use the Internet to facilitate data and communication transmissions are continuing to develop and, in the future, we could be exposed to regulation by the FCC or other federal agencies or by state regulatory agencies or bodies. In this regard, the FCC has expressed an intention to consider whether to regulate providers of voice and fax services that employ the Internet, or IP, switching as "telecommunications providers," even though Internet access itself would not be regulated. The FCC is also considering whether providers of Internet-based telephone services should be required to contribute to the universal service fund, which subsidizes telephone service for rural and low-income consumers, or should pay carrier access charges on the same basis as applicable to regulated telecommunications providers. To the extent that we engage in the provision of Internet or Internet protocol-based telephony or fax services, we may become subject to regulations promulgated by the FCC or states with respect to such activities. We cannot assure you that these regulations, if adopted, would not adversely affect our ability to offer certain enhanced business services in the future. Due to the increasing popularity and use of the Internet by broad segments of the population, it is possible that laws and regulations may be adopted with respect to the Internet pertaining to content of Web sites, privacy, pricing, encryption standards, consumer protection, electronic commerce, taxation, and copyright infringement and other intellectual property issues. No one is able to predict the effect, if any, that any future regulatory changes or developments may have on the demand for our Internet access or other Internet-related services. Changes in the regulatory environment relating to the Internet access industry, including the enactment of laws or promulgation of regulations that directly or indirectly affect the costs of telecommunications access or that increase the likelihood or scope of competition from national or regional telephone companies, could materially and adversely affect our business, operating results and financial condition. Our future telecommunications business is subject to regulations under both state and federal telecommunications laws which are fluid and rapidly changing. On the state level, rules and policies are set by each state's Public Utility Commission or Public Service Commission (collectively, “PUC”). At the federal level, the FCC, among other agencies, dictates the rules and policies which govern interstate communications providers. The FCC is also the main agency in charge of creating rules and regulations to implement the 1996 Act. The 1996 Act opened the local telecommunications markets to competition by mandating the elimination of many legal, regulatory, economic and operational barriers to competitive entry. These changes provide us with new opportunities to provide local telephone services on a more cost-effective basis. The FCC has granted direct broadcast satellite (“DBS”) and multi-channel, multi-point distribution service (“MMDS”) operator rights on a national basis similar to the mandatory access provided to franchise cable operators in some state and local jurisdictions. The FCC has adopted rules prohibiting homeowners associations, manufactured housing parks and state and local governments from imposing any restriction on a property owner that impairs the owner's installation, maintenance or use of DBS and MMDS antennas one meter or less in diameter or diagonal measurement. We do not believe our business will be significantly impacted by these rights. Certain wireless broadband services are subject to regulation by the FCC. At the federal level, the FCC has jurisdiction over wireless transmissions over the electromagnetic spectrum, all interstate and foreign telecommunications services, and many aspects of intrastate telecommunications. State and municipalities also may regulate many aspects of intrastate telecommunications. Broadband Internet-related regulatory policies are continuing to develop and it is possible that our services could be subject to additional regulations in the future. The extent of regulations and their impact on its business and its ability to compete are currently unknown. Due to the increasing popularity and use of the Internet, it is possible that additional laws, regulations or legal precedent may be adopted with respect to the Internet, covering issues such as content, privacy, pricing, unsolicited email, encryption standards, consumer protection, electronic commerce, taxation, copyright infringement and other intellectual property issues. ERF Wireless cannot predict the impact, if any, that any future legal or regulatory changes or developments may have on its business, financial condition and results of operations. Changes in the legal or regulatory environment relating to the Internet access industry, including changes that directly or indirectly affect telecommunication costs or increase the likelihood or scope of competition from regional telephone companies, cable operators or others, could have a material adverse effect on its business, financial condition and results of operations. 10 Employees As of March 16, 2012, we employ 55 full-time employees and 5 consultants. We have no collective bargaining agreements with our employees, and believe relationships are satisfactory. Customers The Company had one oil and gas customer that represented approximately 33% and 19% of gross sales for the years ended December 31, 2011 and 2010, respectively. Research and Development During the two previous fiscal years we have not incurred research and development cost and do not anticipate incurring any such costs in the current fiscal year. ITEM 1A. RISK FACTORS Risks Related to Our Business The following factors affect our business and the industry in which we operate. The risks and uncertainties described below are not the only ones we face.Additional risks and uncertainties not presently known or which we currently consider immaterial may also have an adverse effect on our business. If any of the matters discussed in the following risk factors were to occur, our business, financial condition, results of operations, cash flows, or prospects could be materially adversely affected. A prolonged economic recession or depression may have an adverse effect on our operating results. Continued adverse economic conditions may impact both enterprise and residential customers that utilize our wireless services and products. It should be expected that adverse economic conditions may negatively impact our results of operations. We have an operating history with significant losses and losses may continue for the foreseeable future. We have incurred annual operating losses since our inception. As a result, at December 31, 2011, we had an accumulated deficit of $51,198,000. Our gross revenues for the year ended December 31, 2011 were $5,320,000, with a loss from operations of $3,700,000. As we pursue our business plan, we expect our operating expenses may increase, especially in the areas of sales, marketing and acquisitions. As a result of these expected cost increases, we may or may not incur losses from operations in 2012. We have a limited cash and liquidity position and may need to raise additional funds to fund operations. As of December 31, 2011, we had cash and cash equivalents balances of $591,000 and working capital of $170,000. As of December 31, 2011, we had long-term indebtedness of approximately (i) $6.50 million on our credit facilities net of amortization, (ii) $0.43 million of capital leases, and (iii) $0.02 million of outstanding notes. The Company has a $12.0 million unsecured revolving credit facility, bearing interest at an annum rate of 12%, which matures in December 2013, and as of December 31, 2011, there was approximately $7,408,000 available under that facility. The Company has a $3.0 million secured equipment credit facility, bearing interest at an annum rate of 18%, which matures March 2016, and as of December 31, 2011, there was approximately $1,000,000 available under that facility.During February, 2011, we sold certain non-core assets for cash of approximately $2.7 million. We believe our cash and available credit facilities afford us adequate liquidity for 2012, although we will likely need to raise additional capital during this period to fund our anticipated growth for our oil and gas wireless business. We have historically financed our operations through private equity and debt financings. We do not have any commitments for equity funding at this time, and equity funding may not be available to us on favorable terms, if at all. As such there is no assurance that we can raise equity capital from external sources when such need arises, the failure of which could cause us to curtail operations. 11 We may not be successful in acquiring other existing wireless companies, which could negatively affect our offerings and sales. Our business plan is dependent on acquiring existing companies that expand our business, augment our market coverage, enhance our technical capabilities, provide us with valuable customer contacts or otherwise offer growth opportunities, and we may not be able to make such acquisitions. These acquisitions are important to ensure that our products, services and technologies are compatible with third-party products and technologies, to enable us to sell or license our services and products to potential new customers and into potential new markets, and to enable us to continue with our existing customers. There can be no assurance that we will identify the best acquisitions for our business or enter into acquisitions of other companies on acceptable terms or at all. The failure to make strategic acquisitions could have a material adverse effect on our business or financial results. If we cannot make significant strategic acquisitions as our target markets and technology evolve, the sales opportunities for our services and products could deteriorate. A default of the terms of our significant debt obligations may subject us to the risk of foreclosure on certain of our assets. As of December 31, 2011, certain operating assets, inventory, furniture and accounts receivable are pledged as collateral on $2,344,000 of outstanding notes and capital leases. The occurrence of an event of default under any of our obligations might subject us to foreclosure by the lenders to the extent necessary to repay any amounts due. If a foreclosure were to happen, it might have a material adverse effect on our financial condition. The Company's revenue and operating results may fluctuate significantly from quarter to quarter, and fluctuations in operating results could cause its stock price to decline. The Company's revenue and operating results may vary significantly from quarter to quarter due to a number of factors. In future quarters, operating results may be below the expectations of investors, and the price of our common stock may decline. Factors that could cause quarterly fluctuations include: ● The ability to raise the necessary capital to execute mergers, acquisitions and asset purchases, as needed to implement the Company's strategic plan; ● The ability to keep current customers and secure new customers; ● The ability to acquire existing rural wireless broadband networks throughout North America and the ability to secure customers in the rural regions in which the Company acquires these wireless broadband networks; and ● The ability to secure new regional banking network customers for both the construction and design of new broadband networks and for the maintenance and monitoring of these broadband networks. Accordingly, the failure to obtain significant future revenue, lower than expected revenue in the future, increased losses in the future, and decreased working capital could adversely affect our stock price and liquidity. During 2011, the majority of our revenue was generated from short-term agreements. For the year ended December 31, 2011, the majority of our revenues resulted from short-term, terminable at will, arrangements. We had one customer that provided revenue in excess of 10%. There is no assurance that our customers will continue to conduct business with us in the future, the failure of which could have a material adverse effect on our business operations. 12 We compete with many companies that are larger and better capitalized than us. We face competition from many entities with significantly greater financial resources, well-established brand names and larger customer bases. We may become subject to price competition for our services as companies seek to enter our industry or current competitors attempt to gain market share. We expect competition to intensify in the future and expect significant competition from traditional and new telecommunications companies including, local, long distance, cable modem, Internet, digital subscriber line, microwave, mobile and satellite data providers. If we are unable to make or keep our products competitively priced and attain a larger market share in the markets in which our products compete, our levels of sales and our ability to achieve profitability may suffer. We utilize a combination of licensed and unlicensed spectrum, which is subject to intense competition, low barriers of entry and potential interference from multiple competing users. We presently utilize unlicensed spectrum in connection with our broadband service offerings. While unlicensed spectrum is regulated by the FCC, it is available to multiple simultaneous users and may be subject to interference, which may reduce the quality of the service provided to subscribers. The availability of unlicensed spectrum is limited, and others do not need to obtain permits or licenses to utilize the same unlicensed spectrum used by the Company currently or which it may in the future utilize. Accordingly, utilization of unlicensed spectrum could threaten our ability to reliably deliver services. The licensing of additional spectrum in our markets by the FCC could introduce additional competition. The FCC regulates the spectrum bands in which the companies and their competitors operate. The FCC can make additional spectrum available for use or change the way existing spectrum is used, which may result in additional competitors entering our markets and providing services that may directly compete with our offerings. In particular, in January 2008, the FCC offered several blocks of spectrum in the 700 MHz frequency range as part of Auction 73. This frequency range has been determined to be suitable for offering data, voice and video services particularly in sparsely populated rural areas. As a result, the licensing and eventual build out of this spectrum may bring additional competition to the Company’s principal markets. A system failure could delay or interrupt our ability to provide products or services and could increase our costs and reduce our revenues. Our operations are dependent upon our ability to support a highly complex network infrastructure. Many of our customers are particularly dependent on an uninterrupted supply of services. Any damage or failure that causes interruptions in our operations could result in loss of these customers. To date, we have not experienced any significant interruptions or delays which have affected our ability to provide services to our clients and we believe that we have satisfactory back-up systems in place. Because our headquarters and infrastructure are located in the Texas Gulf Coast area, there is likelihood that our operations may be affected by hurricanes or tropical storms, tornados, or flooding. The occurrence of a natural disaster, operational disruption or other unanticipated problem could cause interruptions in the services we provide and significantly impair our ability to generate revenue and achieve profitability. Our industry changes rapidly due to evolving technology standards and our future success will depend on our ability to continue to meet the sophisticated needs of our customers. Our future success will depend on our ability to address the increasingly sophisticated needs of our customers. We will have to develop and introduce enhancements to our existing services and products on a timely basis to keep pace with technological developments, evolving industry standards and changing customer requirements. We expect that we will have to respond quickly to rapid technological change, changing customer needs, frequent new service and product introductions and evolving industry standards that may render existing products and services obsolete. As a result, our position in existing markets or potential markets could be eroded rapidly by new services or product advances. The life cycles of products utilizing our services are difficult to estimate. Our growth and future financial performance will depend in part upon our ability to enhance existing services and applications, develop and introduce new applications that keep pace with technological advances, meet changing customer requirements and respond to competitive products. We expect that our wireless service will continue to require substantial investments. We may not have sufficient resources to make the necessary investments. Any of these events could have a material adverse effect on our business, quarterly and annual operating results and financial condition. 13 An inability to overcome competition from alternative communication systems could adversely affect our results of operations. We already face, and may increasingly encounter, competition from competing wireless technologies that are constantly improving. In addition, our technology competes with other high-speed solutions, such as wired DSL, cable networks, fiber optic cable and satellite technologies. Our service competes with alternative communications systems on the basis of reliability, price and functionality. For example, the performance and coverage area of our wireless systems are dependent on certain factors that are outside of our control, including features of the environment in which the systems are deployed, such as the amount of clutter (natural terrain features and man-made obstructions) and the radio frequency available. Depending on specific customer needs, these obstacles may make our technology less competitive in comparison with other technologies and make other technologies less expensive or more suitable. Our business may also compete in the future with products and services based on other wireless technologies and other technologies that have yet to be developed. We may not be able to successfully upgrade our existing network infrastructure. If the number of subscribers using our network and the complexity of its services increase, it will require more infrastructure, network and customer service resources to maintain the quality of its services. We may experience quality deficiencies, cost overruns and delays in implementing network improvements and expansion, in maintenance and upgrade projects, including slower than anticipated technology migrations. If we do not implement necessary developments and network upgrades successfully, or if it experiences inefficiencies, operational failures, or unforeseen costs during implementation, we may lose customers or incur additional liabilities. If unauthorized persons gain access to our network, subscribers may perceive its network and services as not secure, which may adversely affect our ability to attract and retain subscribers and expose the Company to liability. Although we take certain measures to guard against unauthorized access to our network, we may be unable to anticipate or implement adequate preventive measures against unauthorized access. Unauthorized parties may overcome our encryption and security systems and obtain access to data on customers’ networks, including on a device connected to such network. In addition, because we operate and control our network and our subscribers' Internet connectivity, unauthorized access of our network could result in damage to customers’ networks and to the computers or other devices used by their subscribers. An actual or perceived breach of network security, regardless of whether the breach is the Company’s fault, could harm public perception of the effectiveness of its security measures, adversely affect the ability to attract and retain subscribers, expose the Company to significant liability and adversely affect its business prospects We are subject to extensive regulation that could limit or restrict our activities. If we fail to comply with these regulations, we may be subject to penalties, including fines and suspensions, and past due fees and interest, which may adversely affect our financial condition and results of operations. Our business, including the acquisition, lease, maintenance, and use of spectrum licenses, is extensively regulated by federal, state and local governmental authorities. A number of federal, state and local privacy, security and consumer laws also apply to our business. These regulations and their application are subject to continual change as new legislation, regulations or amendments to existing regulations are adopted from time to time by governmental or regulatory authorities, including as a result of judicial interpretations of such laws and regulations. Current regulations directly affect the breadth of services we are able to offer and may impact the rates, terms and conditions of our services. Regulation of companies that offer competing services, such as cable and DSL providers and telecommunications carriers, also affects our business. Certain wireless broadband services are subject to regulation by the FCC. At the federal level, the FCC has jurisdiction over wireless transmissions over the electromagnetic spectrum, all interstate and foreign telecommunications services, and many aspects of intrastate telecommunications. Wireless broadband services may become subject to greater state or federal regulation in the future. ERF Wireless cannot predict the impact, if any, that any future legal or regulatory changes or developments may have on its business, financial condition and results of operations. Changes in the legal or regulatory environment relating to the Internet access industry, including changes that directly or indirectly affect telecommunication costs or increase the likelihood or scope of competition from regional telephone companies, cable operators or others, could have a material adverse effect on its business, financial condition and results of operations. 14 Much of the law related to the liability of Internet service providers remains unsettled. For example, many jurisdictions have adopted laws related to unsolicited commercial email or “spam” in the last several years. Other legal issues, such as the sharing of copyrighted information, transborder data flow, universal service, and liability for software viruses could become subjects of additional legislation and legal development. We cannot predict the impact of these changes on them. Regulatory changes could have a material adverse effect on our business, financial condition or results of operations. We depend upon our intellectual property and our failure to protect existing intellectual property or secure and enforce such rights for new proprietary technology could adversely affect our future growth and success. The Company has filed trademark and patent applications to protect intellectual property rights for technology that it develops. The Company's future success also may depend upon its ability to obtain additional licenses for other intellectual properties. The Company may not be successful in acquiring additional intellectual property rights with significant commercial value on acceptable terms. Even if the Company is successful in acquiring such rights, it can provide no assurance that it will be successful in adapting or deploying them as to the timing or cost of such development efforts or as to the commercial success of the resulting products or services. Our competitors may develop non-infringing products or technologies that adversely affect our future growth and revenues. It is possible that our competitors will produce proprietary technologies similar to ours without infringing on our intellectual property rights. We also rely on unpatented proprietary technologies. It is possible that others will independently develop the same or similar technologies or otherwise obtain access to the unpatented technologies upon which we rely for future growth and revenues. Failure to meaningfully protect our trade secrets, know-how or other proprietary information could adversely affect our future growth and revenues. We may incur significant litigation expenses protecting our intellectual property or defending our use of intellectual property, which may have a material adverse effect on our cash flow. Significant litigation regarding intellectual property exists in our industry. Competitors and other third parties may infringe on our intellectual property rights. Alternatively, competitors may allege that we have infringed on their intellectual property rights, resulting in significant litigation expenses. Any claims, even those made by third parties who are without merit, could: ● be expensive and time consuming to defend, resulting in the diversion of management's attention and resources; ● require us to cease making, licensing or using products or systems that incorporate the challenged intellectual property; or ● require us to spend significant time and money to redesign, re-engineer or re-brand our products or systems if feasible. If the wireless broadband market does not evolve as we anticipate, our business may be adversely affected. If we fail to properly assess and address the broadband wireless market or if our services fail to achieve market acceptance for any reason, our business and quarterly and annual operating results would be materially adversely affected. Since the market for our products is still evolving, it is difficult to assess the competitive environment or the size of the market that may develop. In addition, technologies, customer requirements and industry standards may change rapidly. If we cannot improve or augment our services and products as rapidly as existing technologies, customer requirements and industry standards evolve, our products or services could become obsolete. The introduction of new or technologically superior products by competitors could also make our services less competitive or obsolete. As a result of any of these factors, our position in existing markets or potential markets could be eroded. 15 Future acquisitions could prove difficult to integrate, disrupt our business, dilute stockholder value and strain our resources. As part of our business strategy, we intend to acquire companies and technologies that we believe could complement or expand our business, augment our market coverage, enhance our technical capabilities, provide us with valuable customer contacts or otherwise offer growth opportunities. If we fail to achieve the anticipated benefits of any acquisitions we complete, our business, operating results, financial condition and prospects may be impaired. Acquisitions and investments involve numerous risks, including: ● difficulties in integrating operations, technologies, services, accounting and personnel; ● inability to manage our growth; ● difficulties in supporting and transitioning customers of our acquired companies to our technology platforms and business processes; ● ability to maintain sufficient internal controls; ● diversion of financial and management resources from existing operations; ● difficulties in obtaining regulatory approval for technologies and products of acquired companies; ● potential loss of key employees; ● if we finance acquisitions by issuing convertible debt or equity securities, our existing stockholders may be diluted, which dilution could adversely affect the market price of our stock; ● inability to generate sufficient revenues to offset acquisition or investment costs; and Acquisitions also frequently result in recording of goodwill and other intangible assets, which are subject to potential impairments in the future that could harm our operating results. It is also possible that at some point in the future we may decide to enter new markets, thus subjecting ourselves to new risks associated with those markets. Risks Related to Our Securities There is currently a limited market for our securities, and any trading market that exists in our securities may be highly illiquid and may not reflect the underlying value of our net assets or business prospects. Although our common stock is traded on the OTC Bulletin Board, there is currently a limited market for our securities and there can be no assurance that an improved market will ever develop.Investors are cautioned not to rely on the possibility that an active trading market may develop. The market price of our common stock is very volatile and the value of your investment may be subject to sudden decreases. The trading price for our common stock has been, and we expect it to continue to be, volatile. For example, the closing bid price of our stock has fluctuated between $2.07 per share and $2.95 per share since January 1, 2012. The price at which our common stock trades depends upon a number of factors, including our historical and anticipated operating results and general market and economic conditions, which are beyond our control. Factors such as fluctuations in our financial and operating results, technological innovations or new commercial products and services by us or our competitors, could also cause the market price of our common stock to fluctuate substantially. In addition, the stock market has, from time to time, experienced extreme price and volume fluctuations. These broad market fluctuations may lower the market price of our common stock. Moreover, during periods of stock market price volatility, share prices of many companies have often fluctuated in a manner not necessarily related to their operating performance. Accordingly, our common stock may be subject to greater price volatility than the stock market as a whole. 16 Our “blank check” preferred stock could be issued to prevent a business combination not desired by management or our current majority shareholders. Our articles of incorporation authorize the issuance of “blank check” preferred stock with such designations, rights and preferences as may be determined by our board of directors without shareholder approval. Our preferred stock could be utilized as a method of discouraging, delaying, or preventing a change in our control and as a method of preventing shareholders from receiving a premium for their shares in connection with a change of control. Future sales of our common stock in the public market could lower our stock price. We may sell additional shares of common stock in subsequent public or private offerings. We may also issue additional shares of common stock to finance future acquisitions. We cannot predict the size of future issuances of our common stock or the effect, if any, that future issuances and sales of shares of our common stock will have on the market price of our common stock. Sales of substantial amounts of our common stock (including shares issued in connection with an acquisition), or the perception that such sales could occur, may adversely affect prevailing market prices for our common stock. A significant number of shares of common stock may be issued during the next 12 months. The issuance of these shares will have a dilutive effect on our common stock and may lower our stock price. We have reserved for issuance the following as of December 31, 2011: ● 134 shares of common stock are eligible to be issued pursuant to the Company's Non-qualified stock option plan; ● 3,117 shares of common stock underlying outstanding common stock purchase warrants at a price of $225.00 per share; ● 8,578,887 shares of common stock issuable upon conversion of Series A Preferred Stock, for an effective purchase price of $0.19 per share of common stock. Further, we may issue shares to reduce our debt obligations. Accordingly, the issuance of these shares will have a dilutive effect from both a net tangible book value per share basis and from a number of shares of common stock outstanding basis. This overhang could have a depressive effect on our common stock price. We presently do not intend to pay cash dividends on our common stock. We currently anticipate that no cash dividends will be paid on the common stock in the foreseeable future, although we recently paid equity based dividend in the form of stock and warrants in our private Energy Broadband subsidiary. While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance the future expansion of our business. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable to smaller reporting companies. 17 ITEM 2. PROPERTIES Our principal offices are located in League City and Lubbock Texas, pursuant to term leases believed to reflect market rates and terms, including the following: Location Function Size (square feet) Approximate Monthly lease payment Lease Expiration League City, TX ERF Wireless Inc. Corporate Headquarters $ August 2016 Lubbock, TX WBS West Texas Operational Division Headquarters $ December 2016 Our interests in our communications sites are comprised of operating leases created by long-term lease agreements at market rates. A typical tower site consists of a compound enclosing the tower site, a tower structure, and an equipment shelter that houses a variety of transmitting, receiving and switching equipment. The Company occupies office and tower facilities under several non-cancelable operating lease agreements expiring at various dates through December 2018, and requiring payment of property taxes, insurance, maintenance and utilities. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceedings. On January 13, 2009, the Company entered into exclusive reseller agreements with Schlumberger Technology Corporation and Schlumberger Canada Limited (Schlumberger).Currently, the contract has completed its full three year term.During the fourth quarter of 2010 the Company and Schlumberger entered into a contractual mediation to resolve various financial issues.During 2011 the Company and Schlumberger were unable to resolve these financial issues through mediation and the Company has availed itself of binding arbitration as mandated in the contract.The arbitration process was not completed in 2011 and continues in 2012. ITEM 4. (REMOVED AND RESERVED) None. 18 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Price Information Our common stock trades on the OTC Electronic Bulletin Board under the symbol ERFB. The market for our common stock is limited, sporadic, and highly volatile. The following table sets forth the approximate high and low closing sales prices for our common stock for the last two fiscal years. The high and low bid closing sales price has been adjusted to reflect a reverse split on August 5, 2011of the company’s common stock at a ratio of 1 for 500 as presented. The quotations reflect inter-dealer prices, without retail markups, markdowns, or commissions and may not represent actual transactions. High Bid Low Bid YEAR 2011 Quarter ended December 31 $ $ Quarter ended September 30 $ $ Quarter ended June 30 $ $ Quarter ended March 31 $ $ YEAR 2010 Quarter ended December 31 $ $ Quarter ended September 30 $ $ Quarter ended June 30 $ $ Quarter ended March 31 $ $ Stockholders As of March 16, 2012 there were approximately 501 stock holders of record of our common stock. Dividends We have never declared or paid cash dividends on our common stock, although we recently paid an equity based dividend in the form of stock and warrants in our private Energy Broadband subsidiary. We currently intend to retain all available funds and any future earnings to fund the development and growth of our business and do not anticipate declaring or paying any cash dividends on our common stock in the near future. Equity Compensation Plan Information The following table sets forth certain information, as of December 31, 2011, concerning securities authorized for issuance under our plans; Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants & Rights Weighted Averaged Exercise Price of Outstanding Options, Warrants & Rights Number of Securities Remaining Available for Future Issuance Under Stock Option Plans (Excluding Securities Reflected in Column (a) (a) (b) (c) Equity compensation plans approved by security holders: None - - - Equity compensation plans not approved by security holders: 2011 Non-Qualified Stock Compensation Plan - - Total - $ - 19 In May 2011, the Board of Directors increase the shares reserved under the 2011 Non-Qualified Stock Option Plan (the “Plan”) whereby 100,000 shares were reserved for issuance to key employees, officers, directors, and consultants of the Company and its affiliates. As of December 31, 2011, under the Plan, there were 99,866 shares issued to certain employees and consultants for services rendered.The Plan is administered by the Compensation Committee of the Company and if there is no Compensation Committee, by the entire board of directors. The Plan allows stock option grants, performance stock awards, restricted stock awards, and stock appreciation rights ("SAR") as determined by the Committee. No award may be granted pursuant to the Plan ten years after the effective date (May 1, 2011), the entire text of the Plan was filed with the Commission on January 21, 2011 and amended May 31, 2011 as an exhibit to the Company's registration statement on Form S-8. Recent Sales of Unregistered Securities Set forth below is certain information concerning issuances of common stock that were not registered under the Securities Act that occurred in the fourth quarter of fiscal 2011. Common Stock Issued for Cash Consideration ● No shares were issued for cash consideration for the three months ended December 31, 2011. Common Stock Issued for Debt Conversions and Services Rendered ● In October 2011, 161,931 shares of common stock at weighted average price of $2.63 were issued for debt conversions and services rendered. ● In November 2011, 15,000 shares of common stock at weighted average price of $2.81 were issued for debt conversions and services rendered. ● In December 2011, 20,420 shares of common stock at weighted average price of $2.73 were issued for debt conversions and services rendered. Common Stock Issued Upon Conversion of Series A Preferred Stock ● On October 24, 2011, an accredited investor acquired 100,000 shares of common stock pursuant to Preferred Series A Conversions. ● On November 16, 2011, an accredited investor acquired 90,000 shares of common stock pursuant to Preferred Series A Conversions. ● On December 5, 2011, an accredited investor acquired 65,000 shares of common stock pursuant to Preferred Series A Conversions. ● On December 16, 2011, an accredited investor acquired 50,000 shares of common stock pursuant to Preferred Series A Conversions. The issuances referenced above were completed pursuant to either Section 4(2) of the Securities Act or Regulation D of the Securities Act Rules. With respect to issuances made pursuant to Section 4(2) of the Securities Act, the transactions did not involve any public offering and were sold to a limited group of persons. Each recipient either received adequate information about ERF Wireless or had access, through employment or other relationships, to such information, and ERF Wireless determined that each recipient had such knowledge and experience in financial and business matters that they were able to evaluate the merits and risks of an investment in the Company. With respect to issuances made pursuant to Regulation D of the Securities Act, ERF Wireless determined that each purchaser was an "accredited investor" as defined in Rule 501(a) under the Securities Act, or if such investor was not an accredited investor, that such investor received the information required by Regulation D. Except as otherwise noted, all sales of the Company's securities were made by officers of the Company who received no commission or other remuneration for the solicitation of any person in connection with the respective sales of securities described above. The recipients of securities represented their intention to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof and appropriate legends were affixed to the share certificates and other instruments issued in such transactions. Equity Repurchases by Issuer The Company did not affect any common stock repurchases during fiscal 2011. 20 ITEM 6. SELECTED FINANCIAL DATA Not applicable to smaller reporting companies . ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) should be read in conjunction with the other sections of this annual report on Form 10-K, including the financial statements. Overview Historically, our revenues have been generated primarily from Internet and construction services. Our Internet revenues result from our offering of broadband and basic communications services to residential and enterprise customers. Our construction revenues result from the construction of bank networks and other services associated with providing wireless products and services to the regional banking industry. During fiscal 2011, approximately 41% of our revenues were generated from internet services, 51% of our revenues were generated from providing broadband services to the energy industry and 8% of our revenues were generated from construction services. We expect that the most growth during fiscal 2012 will continue to come from devoting significant capital resources to developing the oil and gas market utilizing wireless services. The Company's financial condition improved dramatically in 2011 as compared to the prior fiscal year ended December 31, 2010.Such improvements are highlighted as follows: ● The Company reported revenues of $5,320,000 for the year ended December 31, 2011, as compared to revenues of $3,708,000 for the same prior year ended December 31, 2010; an increase of $1,612,000 or 43%. ● The Company reported total comprehensive loss of $3,404,000 for the year ended December 31, 2011, as compared to a net loss to applicable to common shareholders of $8,511,000 for the same prior year ended December 31, 2010; an improvement of $5,107,000 or 60%. ● The Company's Energy Broadband, Inc. subsidiary reported revenues of $2,713,000 for the year ended December 31, 2011, as compared to revenues of $916,000 for the same prior year ended December 31, 2010; an increase of $1,797,000 or 196%. ● The Company reported a reduction of $2,193,000 or 28% decline in operating expenses in the year ended December 31, 2011, as compared to the same prior year ended December 31, 2010. ● The Company's liquidity position improved by $2,819,000 for the year ended December 31, 2011, as compared to prior year ended December 31, 2010; including a $1,228,000 increase in Current Assets, a $1,591,000 decrease in Current Liabilities that included $1,450,000 retirement of long-term debt and capital lease obligations. ● Lastly, the Company invested $2,114,000 in cash during the year ended December 31, 2011, primarily for the purchase of assets in its Energy Broadband, Inc. subsidiary for the continued expansion of networks and infrastructure, including increasing its Mobil Broadband Trailer, ("MBT") fleet associated with the increased oil and gas business growth being experienced. Additionally, the Company made significant progress with its strategic business plan in 2011 as evidenced by the completion and announcement of numerous agreements and business developments. These include: ● The Company welcomed experienced banking executive Thomas Wiedebush to its Board of Directors. ● The Company announced that it has secured $3,000,000 in debt financing from Dakota Capital Fund LLC. The funding is being utilized by the Company to quickly expand its Energy Broadband subsidiary's presence in the major oil and gas exploration regions of North America. ● The Company announced that it had finalized the requirements for the ERF Wireless Dividend in Energy Broadband Stock and warrants. ● The Company's stock now trades under the symbol ERFB. ● The Company announced that its patent attorney received correspondence from the U.S. Patent Office that a second and third patent for the CryptoVue® encrypted security device has been approved and that a patent will be issued as soon as the proper forms are submitted. ● The Company announced that its Enterprise Network Services (“ENS”) division has been actively working with its existing banking network customers in Texas and Louisiana to meet their needs for expanded and upgraded services, including the addition of new service areas. ENS recently completed the addition of one new branch for one bank customer and is now in the process of finalizing plans for the addition of four to eight branches for two other bank customers. ● The Company announced that it had been ranked number 337 on the Deloitte's 2011 Technology Fast 500, an annual ranking by Deloitte LLP of the 500 fastest growing technology, media, telecommunications, life sciences and clean technology companies in North America. 21 ● The Company announced that in an expanded effort to create greater awareness about the company's recent significant developments, including the increase in its oil and gas business activities and related revenue increases, it has retained the services of Investor Awareness, Inc. as its new investor relations firm. ● The company completed four separate wireless broadband projects with four Texas Independent Public School Districts that involved the design, engineering, and construction of wireless broadband networks. These projects mark the company's entry into a new strategic education vertical market that has been under development for some time. ● The completion of a Master Services Agreement with TISD Inc. for Energy Broadband to utilize their wireless network coverage to deliver digital oilfield solutions in portions of the Eagle Ford Shale market in South Texas. ● The company implemented a reverse split of 1 for 500 effective August 5, 2011. ● The company announced that it has filed the formal arbitration documentation to conduct arbitration of a major contractual dispute between ERF Wireless and Schlumberger Technology Corporation, a subsidiary of Schlumberger, Ltd. This dispute involves two exclusive reseller contracts between Schlumberger and ERF Wireless signed January 16, 2009. The arbitration process now commenced involves one of these contracts with the GCS Division of Schlumberger for all of the U.S. including the Gulf of Mexico. A second and similar contract for all of Canada with their Canadian Division may be the subject of a separate proceeding. In support of the requirements of the contract and in spite of this contractual dispute, ERF Wireless has continued to expand its wireless network coverage in most North American oil and gas regions, as required by the contracts, and continues to increase its market presence by servicing industry customers that were originally exempted from the exclusivity provisions of the contracts. The contracts expired on January 13, 2012 at the normal completion of their three year term. The ruling in the arbitration will be binding, and the arbitration is expected to be completed in calendar 2012. ● The completion, closing and funding associated with the divestiture of certain wireless broadband assets and operations that were not core to the company's vertical market focus in oil and gas through its subsidiary, Energy Broadband Inc were completed in the first quarter of CY 2011. ERF Wireless received $3.0 million in cash including a $300,000 holdback receivable and 100,000 shares of KeyOn Communications Holdings Inc. stock for two wireless networks that were sold, specifically the Central Texas network west of Austin and the smaller North Texas network in Granbury. The primary allocation of the cash proceeds was used to retire certain liabilities and to provide for aggressive growth for our oil and gas vertical subsidiary, Energy Broadband. ● The completion of a Master Services Agreement with KeyOn Communications to allow Energy Broadband to utilize KeyOn Communications wireless networks to deliver digital oilfield solutions in 4 of the 11 states where KeyOn has networks, with initial focus in Texas and Kansas. ● The completion of a Master Services Agreement with Bluebird Broadband Services to allow Energy Broadband to utilize Bluebird Broadband Services wireless networks to deliver digital oilfield solutions in the Haynesville Shale market, covering northwest Louisiana and northeast Texas. ● The completion of a Master Services Agreement with Advanced Data Technologies to allow Energy Broadband to utilize Advanced Data Technologies wireless networks to deliver digital oilfield solutions in portions of the Eagle Ford Shale formation in South Texas. The Company records revenues from its fixed-price, long-term contracts using the percentage-of-completion method. Revenues are recorded based on construction costs incurred to date as a percentage of estimated total cost at completion. The percentage-of-completion, determined by using total costs incurred to date as a percentage of estimated total costs at completion, reflects the actual physical completion of the project. This method of revenue recognition is used because management considers total cost to be the best available measure of progress on the contracts. The Company recognizes product sales generally at the time the product is shipped. Concurrent with the recognition of revenue, the Company provides for the estimated cost of product warranties and reduces revenue for estimated product returns. Sales incentives are generally classified as a reduction of revenue and are recognized at the later of when revenue is recognized or when the incentive is offered. Shipping and handling costs are included in cost of goods sold. Service revenue is principally derived from wireless broadband services, including internet, voice, and data and monitoring service. Subscriber fees are recorded as revenues in the period during which the service is provided. 22 Results of Operations Year Ended December 31, 2011, Compared to Year Ended December 31, 2010 The following table sets forth summarized consolidated financial information for the years ended December 31, 2011 and 2010: Fiscal Year Ended December 31, ($ in thousands) $ Change % Change Total sales $ $ $ 43% Cost of goods sold 19% Gross profit 119% Percent of total sales 37% 25% Operating expenses -28% Loss from operations -47% Other income/(expense) -134% Loss from continuing operations 59% Loss from discontinued operations 79% Other comprehensive loss - -100% Total comprehensive loss $ $ $ -60% For the year ended December 31, 2011, the Company's business operations reflected an increase in sales for Energy Broadband, Inc. (“EBI”), and Enterprise Network Services (“ENS”) with an offset of decreased sales for Wireless Bundled Services (“WMS”), and for Wireless Messaging Services (“WMS”). For the year ended December 31, 2011, the Company's consolidated operations generated net sales of $5,320,000 compared to prior-year net sales of $3,708,000 for the year ended December 31, 2010. The $1,612,000 increase in net sales is primarily attributable to $1,797,000 increased sales in EBI from deployment of our Mobile Broadband Trailers (“MBT’s”) in the oil and gas regions, $137,000 increased sales in ENS due to increased network installations for schools and existing bank customers with an offset of $243,000 in decreased sales in WBS due to a reduction in our retail wireless and dialup customer base, and a $79,000 decreased sales in WMS attributable to a decline in infrastructure sales and services.Services sales increased $1,475,000 and product sales increased $137,000 for a total increase of $1,612,000. For the year ended December 31, 2011, the Company had a gross profit margin of 37%, compared to a gross profit margin of 25% for the prior year. The $1,083,000 increase in gross profit margin is primarily attributed to the following factors; (i) approximately $780,000 increase in gross margin in EBI attributable to our wireless broadband services from deployment of our MBT’s in the oil and gas regions (ii) $112,000 increase in gross margins in ENS primarily related to increased network installations for schools and existing bank customers (iii) $207,000 increase in gross margin in WBS primarily related to decrease third party service cost, and (iv) offset with $16,000 decrease in gross margins in WMS due to decline in wireless infrastructure sales and services The Company incurred a total comprehensive loss of $3,404,000 for the year ended December 31, 2011. The Company's principal components of the total comprehensive loss for the year ended December 31, 2011, included approximately $1,643,000 in depreciation expenses, $817,000 of interest expense, $1,050,000 of other general and administrative expense, $2,949,000 in employment expenses, $1,103,000 in professional services and a gain on sale of assets of $1,176,000 due to a sale of non-core assets of our North and Central Texas network on February 14, 2011 offset by a gain of other assets of $7,000. Sales Information Set forth below is a table presenting summarized sales information for our business segments for the years ended December 31, 2011 and 2010: ($ in thousands) Fiscal Year Ended December 31, Business Segment % of Total % of Total $ Change % Change Wireless Messaging Services $ 22 0% $ 3% $ -78% Wireless Bundled Services 41% 65% -10% Enterprise Network Services 8% 7% 51% Energy Broadband, Inc. 51% 25% 196% Total Sales $ 100% $ 100% $ 43% 23 For the year ended December 31, 2011, net sales increased to $5,320,000 from $3,708,000 for the year ended December 31, 2010. The overall increase of 43% was attributable to an increase of $1,797,000 of Energy Broadband, Inc., and $137,000 increase in Enterprise Network Services with an offset of decreased sales of $243,000 for Wireless Bundled Services, and a decrease in Wireless Messaging Services of $79,000. The $1,797,000 increased sales in EBI are from deployment of our MBT’s in the oil and gas regions, $137,000 increased sales in ENS due to increased network installations for schools and existing bank customers with an offset of $243,000 decreased sales in WBS due to a reduction in our retail wireless and dialup customer base, and a $79,000 decreased sales in WMS is attributable to a decline in infrastructure sales and services. Cost of Goods Sold The following tables set forth summarized cost of goods sold information for the years ended December 31, 2011 and 2010: ($ in thousands) Fiscal Year Ended December 31, Business Segment % of Total % of Total $ Change % Change Wireless Messaging Services $ 11 0% $ 74 3% $ -85% Wireless Bundled Services 39% 63% -26% Enterprise Network Services 13% 14% 25 6% Energy Broadband, Inc. 48% 20% 180% Total cost of sales $ 100% $ 100% $ 19% Fiscal Year Ended December 31, ($ in thousands) $ Change % Change Products and integration service $ $ $ 413% Rent and maintenance -16% Depreciation -30% Total cost of sales $ $ $ 19% For the year ended December 31, 2011, cost of goods sold increased by $529,000, or 19%, to $3,326,000 from $2,797,000 as compared to the year ended December 31, 2010. The increase of $529,000 in cost of goods sold is primarily attributable to an increase of cost of goods sold of $25,000 in ENS due to third party services of new construction installations, and $1,018,000 increase in EBI due to increased depreciation and third party services for deployment of our MBT’s in oil and gas regions, and offset with a $451,000 decrease in WBS due to a decreasing third party cost and depreciation and a decrease of cost of goods sold of $63,000 in WMS attributable to rent and third party services associated with decrease sales. Operations Expenses The following table sets forth summarized operating expense information for the years ended December 31, 2011 and 2010: Fiscal Year Ended December 31, ($ in thousands) $ Change % Change Employment expenses $ $ $ -20% Professional services -52% Rent and maintenance -6% Depreciation and amortization -32% Other general and administrative -9% Total operating expenses $ $ $ -28% For the year ended December 31, 2011, operating expenses decreased by 28% to $5,694,000, as compared to $7,887,000 for the year ended December 31, 2010. The changes that occurred, as evidenced by the immediately preceding table, are discussed below: ● A $758,000 decrease in employment expense. The decrease is primarily attributable to the centralization of our operations thus reducing our employee headcount to 63 at December 31, 2011 as compared to 80 at December 31, 2010; ● A $1,196,000 decrease in professional services. Primarily related to a decrease in settlement expense. ● A $24,000 decrease in rent and maintenance. ● A $114,000 decrease in depreciation and amortization; ● A $101,000 decrease in other general and administrative expense. 24 Other (Income) Expense, Net For the year ended December 31, 2011, the increase in other income is primarily attributable to gain on sale of assets of $1,176,000 on the asset sale of non-core assets of our North and Central Texas network on February 14, 2011, gain on sale of other assets of $7,000 and a decrease in other expense is primarily attributable to interest expense, net of debt obligations and other income net totaling $817,000, and offset with a net derivative income of $33,000 as compared to interest expense, net and other expense net of $1,445,000, loss on extinguishment of debt of $63,000, loss on sale of assets of $16,000 and offset with derivative income of $363,000 for the year ended December 31, 2010. The derivative expense represents the net unrealized (non-cash) charge during the years ended December 31, 2011 and 2010, in the fair value of our derivative instrument liabilities related to warrants and embedded derivatives in our debt instruments that have been bifurcated and accounted for separately. Net Loss For the year ended December 31, 2011, our net loss was $3,379,000 compared to a loss of $8,511,000 for the year ended December 31, 2010. The decrease in the loss for the year ended December 31, 2011 as compared to the year ended December 31, 2010 is primarily attributable as evidenced by the immediately preceding tables, are discussed above. Cash Flows The Company's operating activities increased net cash used by operating activities to $2,822,000 in the year ended December 31, 2011, compared to net cash used of $2,081,000 in the year ended December 31, 2010. The increase in net cash used by operating activities was primarily attributable to decreased accrued expense liabilities, accounts payables with an increase in accounts receivables and inventory over prior year. The company's net operating loss of $3,379,000 adjusted for net non-cash charges of $1,395,000 combined with $838,000 of cash used by fluctuations in working capital requirements totaled cash used by operating activities of $2,822,000, which consisted of the combination of accounts receivable, inventory, prepaid expenses, accounts payable, accrued expenses, deferred liability lease and deferred revenue. The Company's investing activities provided net cash of $566,000 in the year ended December 31, 2011, compared to use of net cash of $690,000 in the year ended December 31, 2010. The increase in investing activities is primarily the sale of non-core assets of our North and Central Texas network. The Company's financing activities provided net cash of $2,804,000 in the year ended December 31, 2011, compared to $2,586,000 of cash provided in year ended December 31, 2010. The cash provided in the year ended December 31, 2011, was primarily associated with proceeds from debt financing and the line of credit, net. Liquidity and Capital Resources General At December 31, 2011, the Company's current assets totaled $2,147,000 (including cash and cash equivalents of $591,000) total current liabilities were $1,977,000, resulting in working capital of $170,000. The Company has funded operations to date primarily through a combination of utilizing cash on hand, borrowings and raising additional capital through the sale of its securities. The Company’s operations for the year ended December 31, 2011, were primarily funded by proceeds from the Company's line of credit totaling $1,554,000, convertible debt financing of $2,700,000 and the divestiture of certain non-core assets and operations receiving proceeds of $2,700,000. Current Debt Facility In June 2010, the Company increased its unsecured revolving credit facility with Angus Capital Partners a related party from $10.5 million to $12.0 million maturing December 31, 2013. At December 31, 2011, the Company had approximately $7,408,000 available on a $12.0 million unsecured revolving credit facility with Angus Capital Partners, with an outstanding balance of $4,592,000. The terms of the unsecured revolving credit facility will allow us to draw upon the facility as financing requirements dictate and provides for quarterly interest payments at an annual 12% rate. The loan may be prepaid without penalty or repaid at maturity. In November 2011, the Company signed a debt financing agreement with Dakota Capital Fund LLC of Sioux Falls, South Dakota, for financing of up to $3,000,000. At December 31, 2011, the Company had approximately $1,000,000 available on a $3.0 million secured equipment credit facility with Dakota Capital Fund LLC, with an outstanding balance of $2,000,000. The terms of the secured credit facility will allow ERF to draw upon the facility for equipment purchases provided that the Company has submitted an advance request with acceptable and sufficient information of assets to be purchased. The payment terms are $58,750 per month including interest, at an annual rate of 18% plus 10% of positive operational cash flow as determined from the Company’s publically filed 10Q’s and 10K’s for repayment of additional principal beginning April 1, 2012. 25 Issuance of Common Stock During the year ended December 31, 2011, we issued to various accredited investors and third parties (i) 826,206 shares for services rendered and debt conversions, and (ii) 441,353 shares upon conversion of Series A Preferred Stock. We relied on Section 4(2) of the Securities Act in effecting these transactions. During the year ended December 31, 2011, we issued 108,258 shares of common stock to employees and business consultants, for aggregate consideration of $533,347 of services rendered, pursuant to a registration statement on Form S-8. Use of Working Capital We believe our cash and available credit facilities afford us adequate liquidity for the balance of fiscal 2012. We anticipate that we will need additional capital in the future to continue to expand our business operations, which expenditures may include acquisitions and capital expenditures. We have historically financed our operations through private equity and debt financings. We do not have any commitments for equity funding at this time, and additional funding may not be available to us on favorable terms, if at all. As such there is no assurance that we can raise additional capital from external sources, the failure of which could cause us to curtail operations. Contractual Obligations The following table sets forth contractual obligations as of December 31, 2011: Payments Due by Period Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Contractual obligations: Long-term debt obligations $ $
